Citation Nr: 0702370	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  04-16 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a heart disorder as 
secondary to the service-connected disability of diabetes 
mellitus type II associated with herbicide exposure.

2.  Entitlement to service connection for hypertension as 
secondary to the service-connected disability of diabetes 
mellitus type II associated with herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel



INTRODUCTION

The veteran had active service from July 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The Board observes that the veteran's representative asserted 
in the December 2006 written brief presentation that certain 
statements contained in the veteran's May 2004 VA Form 9 
should be reasonably construed as a notice of disagreement 
with respect to the initial disability ratings assigned for 
his diabetes mellitus and erectile dysfunction disabilities.  
The veteran's May 2004 statements are somewhat ambiguous as 
he does not specify which claims he wants to appeal.  
Nevertheless, the veteran indicated that the "percentage" 
assigned to him was "very low" and generally referenced 
entitlement to a greater disability rating.  In addition, the 
veteran was only service-connected for diabetes mellitus and 
erectile dysfunction at that time.  Those two disabilities 
had been service-connected by the RO in April 2003 and August 
2003, respectively.  Thus, the Board concurs with the 
representative that the May 2004 VA Form 9 may be reasonably 
construed as a notice of disagreement with respect to the 
veteran's diabetes and erectile dysfunction claims; however, 
there is the question of timeliness.  

While the Board observes that the above-referenced notice of 
disagreement was filed within a year of the August 2003 RO 
rating decision that granted service connection for the 
veteran's erectile dysfunction and assigned a noncompensable 
rating, it was filed more than a year after the April 2003 
rating decision that granted service connection for diabetes 
mellitus and assigned a 20 percent disability rating.  A 
claimant or his or her representative must file a notice of 
disagreement with a determination by the agency of original 
jurisdiction within one year from the date that agency mails 
notice of the determination.  38 C.F.R. § 20.302 (2006).  
Thus, the May 2004 VA Form 9 may only be considered a 
"timely" notice of disagreement with respect to the 
veteran's claim of entitlement to an initial compensable 
rating for service-connected erectile dysfunction as the 
April 2003 rating decision addressing diabetes had already 
become final.  Therefore, the Board construes the May 2004 VA 
Form 9 statement as an increased rating claim for diabetes 
mellitus and refers that issue to the RO for appropriate 
development.   

The Board further notes that the veteran requested a Travel 
Board hearing in his May 2004 VA Form 9; however, he 
subsequently cancelled the hearing in June 2005.  Thus, the 
veteran's hearing request is withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

A preliminary review of the claims file reveals that further 
notification and development are necessary prior to the 
adjudication of the veteran's claims.  

The Board notes that no VCAA notice letter has been sent to 
the veteran that specifically addresses his claims for 
entitlement to service connection for a heart disorder and 
hypertension as secondary to his service-connected diabetes.  
Under the VCAA, VA is required to notify the claimant and his 
or her representative of any information, and any medical or 
lay evidence, that is necessary to substantiate his or her 
claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Thus, the RO should send proper VCAA notice to the 
veteran that advises him of the evidence necessary to 
substantiate his claims.      
  
The Board additionally notes that the veteran identified 
additional medical evidence pertinent to his claims in 
statements dated in July 2004 and June 2005.  Specifically, 
the veteran indicated in his July 2004 statement that he had 
been treated at the Detroit VA medical center (VAMC) on 
several occasions from October 2003 to June 2004.  He 
explained in his June 2005 statement that he had undergone a 
stress test in February at the Detroit VAMC and was on 
medication for a heart disorder at that time.  He 
additionally asked the Board to obtain the VA medical records 
pertaining to such treatment and consider the records in the 
adjudication of his claims.   The veteran's representative 
reiterated this request in the December 2006 written brief 
presentation.  The record contains no VA treatment records 
for the veteran.  In consideration of the foregoing, the 
Board finds that additional development is necessary and 
remands this case to the RO to obtain the additional VA 
medical records identified by the veteran as pertinent to his 
claims and associate them with the claims folder.  After the 
records are obtained, the RO should review the newly 
submitted medical evidence and consider whether a new medical 
examination with respect to the veteran's claims is 
warranted.  

Furthermore, as discussed above, the veteran's representative 
asked the Board to remand the issues of entitlement to a 
higher initial percentage for the veteran's diabetes mellitus 
and erectile dysfunction for the issuance of a statement of 
the case and notification of appellate rights in the December 
2006 written brief presentation.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  Although there was no timely notice of 
disagreement filed with respect to the initial rating for 
diabetes for reasons discussed above, the notice of 
disagreement was timely with respect to the initial rating 
assigned for erectile dysfunction.  Thus, the RO should 
contact the veteran in regard to a claim for an increased 
rating for diabetes mellitus and also issue a statement of 
the case in regard to the issue of entitlement to an initial 
compensable rating for erectile dysfunction.   

Accordingly, the case is REMANDED for the following actions:

1. The RO should provide the veteran with 
an appropriate VCAA notice, VA's duties 
there under, and the delegation of 
responsibility between VA and the veteran 
in procuring the evidence relevant to 
claims of entitlement to service 
connection for heart disorder and 
hypertension as secondary to service-
connected diabetes mellitus, including 
which portion of the information and 
evidence is to be provided by the veteran 
and which portion VA will attempt to 
obtain on behalf of the veteran as 
required by 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2005) and 38 C.F.R. 
§ 3.159 (2006).  The notice should also 
address all five elements of a service 
connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
veteran should be afforded the 
appropriate period of time for response 
to all written notice and development as 
required by VA law.

2.  The RO should obtain any and all VA 
treatment records pertaining to the 
veteran's treatment for a heart disorder 
and/or hypertension to include any 
records from the Detroit VAMC from 
October 2003 to the present.  If no 
records are available, a specific note of 
that fact should be contained in the 
record.

3.  The RO should then review the newly 
submitted evidence and consider whether a 
new medical examination and opinion with 
respect to the veteran's claims for 
service connection for heart disorder and 
hypertension as secondary to service-
connected diabetes mellitus is warranted.  
After any additional notification and/or 
development deemed necessary is 
undertaken, the RO should readjudicate 
the veteran's claims with consideration 
of any evidence received since the March 
2004 statement of the case.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.  

4.  The RO should also issue the veteran 
a Statement of the Case with respect to 
his claim for entitlement to an initial 
compensable rating for service-connected 
erectile dysfunction and include 
notification of his appellate rights and 
the need to file a timely substantive 
appeal.  If a timely substantive appeal 
is filed, this additional issue should 
also be returned to the Board for 
appellate review.

The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


